            Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                                    FOR THE                                2020MAY-8 PM f: 52
                              DISTRICT OF VERMONT                                        CL:::,;.

UCB, INC., UCB PHARMA GMBH,                        )                            L.r:-.. ·-: '.-   i   :.'
                                                                                                                .,.,_
                                                                                                            .   :•
and LTS LOHMANN THERAPIE-                          )
SYSTEME AG,                                        )
                                                   )
       Plaintiffs,                                 )
                                                   )
              V.                                   )      Case No. 2:19-cv-128
                                                   )
MYLAN TECHNOLOGIES, INC.,                          )
                                                   )
       Defendant.                                  )

                                OPINION AND ORDER
                             RE: CLAIM CONSTRUCTION
                               (Docs. 51, 57, 58, 75, & 76)
       On July 16, 2019, Plaintiffs UCB, Inc. ("PlaintiffUCB"), UCB Pharma GmbH,
and LTS Lohmann Therapie-Systeme AG (collectively, "Plaintiffs") filed a Complaint
alleging that Defendant Mylan Technologies, Inc. ("Defendant") infringed two patents,
United States patent No. 10,130,589 B2 (the "'589 patent") and United States patent
No. 10,350,174 B2 (the "' 174 patent") (collectively, the "patents-in-suit"), in
Defendant's Abbreviated New Drug Application No. 209982 (the "ANDA") seeking to
market a generic version of Plaintiffs' Neupro®. Plaintiffs seek a declaratory judgment
that further pursuit of the ANDA would constitute infringement of both patents-in-suit
and seek an injunction preventing Defendant from further infringement, as well as an
award of damages, attorneys' fees, and costs.
       Defendant has filed an Answer, Defenses, and Counterclaims seeking, among
other things, a declaration that the claims of the '5 89 and '17 4 patents are invalid and a
declaration that the manufacture, use, sale, offer for sale, or importation of the drug
product which is the subject of the ANDA has not infringed, would not induce
infringement, and would not contributorily infringe any valid or enforceable claim of the
patents-in-suit.
           Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 2 of 9




       On March 10, 2020, the court held a claims construction hearing at which the
parties presented oral argument regarding two contested terms in the patents-in-suit.
       Plaintiffs are represented by Anthony D. Raucci, Esq., Catherine H. McCord, Esq.,
Derek J. Fahnestock, Esq., Jack B. Blumenfeld, Esq., James S. Trainor, Jr., Esq., Kendall
A. Hoechst, Esq., Kevin X. McGann, Esq., Peter C. Richardson, Esq., Ritchie E. Berger,
Esq., Silvia M. Medina, Esq., and Traci J. Medford-Rosow, Esq. Defendant is
represented by Alissa M. Pacchioli, Esq., Deepro R. Mukerjee, Esq., Jittendra Malik,
Esq., Lance A. Soderstrom, Esq., Michael F. Hanley, Esq., and Paul J. Perkins, Esq.
I.     Factual Background.
       PlaintiffUCB's anti-Parkinson's FDA-approved drug, Neupro®, is a transdermal
therapeutic system ("TTS" or "transdermal patch") that continuously releases the active
ingredient, rotigotine, in its free base form. The physiological "mechanism of action" of
rotigotine is that it acts as a synthetic dopamine agonist that interacts with dopamine
receptors in the human central nervous system, including the brain, to treat symptoms of
Parkinson's disease and restless leg syndrome. Neupro® is intended to release rotigotine
in a sustained, continuous drug delivery system.
       Shortly after Neupro® was introduced to the United States market, it was
involuntarily removed when it was determined that crystallization of the rotigotine in the
transdermal patch was inhibiting the drug's ability to permeate the skin and enter the
patient's circulatory system and when it was further determined that the original
formulation ofNeupro® was no longer stable at room temperature for the shelflife of the
product.
       The inventions described and claimed in the '174 and '589 patents-in-suit are both
entitled "Polyvinylpyrrolidone for the Stabilization of a Solid Dispersion of the Non-
Crystalline Form ofRotigotine" and were intended to stabilize solid dispersions of
rotigotine in the transdermal patch to ensure against the precipitation/appearance of
rotigotine crystals.


                                             2
           Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 3 of 9




       The' 174 and '589 patents-in-suit reflect the same inventorship and are both
continuations of the same parent patent, United States patent No. 9,925,150, and have the
same specifications.
       Claim 1 of the '589 patent states:
       1.     A method for stabilizing rotigotine, the method comprising
       providing a solid dispersion comprising polyvinylpyrrolidone and a non-
       crystalline form of rotigotine free base, wherein the weight ratio of
       rotigotine free base to polyviny lpyrrolidone is in a range from about 9 :4 to
       about 9:6.
(Doc. 1-1 at 15.)
       Claim 1 of the' 174 patent states:
       1.     A stable solid dispersion comprising a silicone dispersing agent
       which is a two-part mixture of solution-based silicones and a dispersed
       phase, said dispersed phase comprising rotigotine free base and
       polyvinylpyrrolidone, wherein a weight ratio of rotigotine free base to
       polyvinylpyrrolidone is about 9:4 to about 9:6.
(Doc. 1-2 at 15.)
       Pending before the court is the proper construction of"[ a] method for stabilizing
rotigotine" in claim 1 of the '5 89 patent and "[a] stable solid dispersion" in claim 1 of the
' 174 patent.
II.    The Delaware Decision.
       Plaintiffs are pursuing parallel litigation against nonparty Actavis Laboratories
UT, Inc. in the District of Delaware for alleged infringement of the '589 patent. On
February 7, 2020, the United States District Court for the District of Delaware issued an
opinion (the "Delaware Decision") holding that the phrase "[a] method for stabilizing
rotigotine" in the preamble of claim 1 of the '589 patent is nonlimiting and did not
require construction. UCB, Inc. v. Actavis Labs. UT, Inc., 2020 WL 599446, at *2 (D.
Del. Feb. 7, 2020) (internal quotation marks omitted). The court reasoned that "the claim
body defines a structurally complete invention and the claim uses the preamble only to
state the purpose or intended use of the invention." Id.


                                              3
            Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 4 of 9




       For the purposes of this lawsuit, the parties ask the court to adopt the conclusion of
the Delaware Decision that the preamble is nonlimiting with respect to claim 1 of the
'589 patent subject to Plaintiffs' reservation of the right to appeal either the Delaware
Decision or an opinion of this court adopting the Delaware Decision.
III.   Conclusions of Law and Analysis.
       A.     Standard of Review.
       "It is a bedrock principle of patent law that the claims of a patent define the
invention to which the patentee is entitled the right to exclude." Phillips v. AWH Corp.,
415 F.3d 1303, 1312 (Fed. Cir. 2005) (internal quotation marks omitted). Claims "are
generally given their ordinary and customary meaning"; that is, "the meaning that the
term would have to a person of ordinary skill in the art [("POSA")] in question at the
time of the invention[.]" Id. at 1312-13 (internal quotation marks omitted). This meaning
is to be discerned "in the context of the entire patent, including the specification[,]" id. at
1313, and with reference to the prosecution history if necessary.
       It is hornbook law that "the claims are 'of primary importance[] in the effort to
ascertain precisely what it is that is patented[,]'" id. at 1312 (quoting Merrill v. Yeomans,
94 U.S. 568, 570 (1876)), and for that reason claim construction "begins and ends in all
cases with the actual words of the claim." Google LLC v. Network-I Techs., Inc., 726 F.
App'x 779, 785 (Fed. Cir. 2018) (internal quotation marks omitted). Nonetheless, "the
specification 'is always highly relevant to the claim construction analysis. Usually, it is
dispositive; it is the single best guide to the meaning of a disputed term."' Phillips, 415
F.3d at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed Cir.
1996)).
       B.     The Delaware Decision's Ruling that the '589 Patent's Preamble is
              Nonlimiting.
       The Delaware court found that "a method for stabilizing rotigotine" as it appears
in claim 1 of the '589 patent is a nonlimiting preamble because it merely "state[s] the
purpose or intended use of the invention[]" and "requires no construction." UCB, Inc.,
2020 WL 599446, at *2.
                                               4
            Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 5 of 9




       [A] preamble is a claim limitation if it recites essential structure or steps, or
       if it is necessary to give life, meaning, and vitality to the claim. On the
       other hand, a preamble is not limiting where a patentee defines a
       structurally complete invention in the claim body and uses the preamble
       only to state a purpose or intended use for the invention.
Poly-America, L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303, 1309-10 (Fed. Cir. 2004)
(citation and internal quotation marks omitted).
       "Whether to treat a preamble as a limitation is determined on the facts of each case
in light of the overall form of the claim, and the invention as described in the
specification and illuminated in the prosecution history[,]" but "as a general rule[,]
preamble language is not treated as limiting." Arctic Cat Inc. v. GEP Power Prods., Inc.,
919 F.3d 1320, 1327 (Fed. Cir. 2019) (alteration and internal quotation marks omitted).
       In this case, with the parties' consent, the court hereby ADOPTS the Delaware
Decision's well-reasoned determination that "the preamble of claim 1 [of the '589
patent,] 'a method for stabilizing rotigotine,' is not limiting" as well as the Delaware
court's further conclusion that "a method for stabilizing rotigotine" requires no
construction. UCB, Inc., 2020 WL 599446, at *2.
       C.     Construction of "Stable Solid Dispersion" (Claim 1 of the '17 4 Patent).
       The parties contest the meaning of the term "stable solid dispersion" as it appears
in claim 1 of the '174 patent:
       A stable solid dispersion comprising a silicone dispersing agent which is a
       two-part mixture of solution-based silicones and a dispersed phase, said
       dispersed phase comprising rotigotine free base and polyvinylpyrrolidone,
       wherein a weight ratio of rotigotine free base to polyvinylpyrrolidone is
       about 9:4 to about 9:6.
(Doc. 1-2 at 15) (emphasis supplied).
       The parties agree that a POSA would understand "solid dispersion" to mean
rotigotine that is "dispersed" throughout the transdermal patch as opposed to aggregated
in crystallized particles as this was the very problem the patents-at-issue sought to
address (the crystallization of rotigotine in a transdermal patch). The parties, however,
contest the proper construction of the term "stable."
                                               5
            Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 6 of 9




       Plaintiffs assert that the proper construction of "stable solid dispersion" should be:
"[A] solid dispersion capable of maintaining the non-crystalline rotigotine in non-
crystalline form for at least 2 years at room temperature or temperatures not exceeding
25° C." (Doc. 75 at 5-6) (footnote and internal quotation marks omitted) (citing Doc 1-2
at 10, col. 5 :60-66). They point out that the time and temperature conditions are used in
conjunction with a clear intent to set forth a definition in the specification through the use
of the words: "The term 'stabilization' as used herein means .... " (Doc. 1-2 at 10.) They
further contend that the ability of the suspension to maintain stability consistent with the
specific time and temperature parameters of 2 years and 25° C is "the very essence of the
inventors' solution[.]" (Doc. 75 at 5.)
       Defendant counters that the term "stable solid dispersion" should be given its plain
and ordinary meaning and does not require claim construction. In the alternative,
Defendant contends that if construction is necessary, "stable solid dispersion" should be
construed to mean "[a] solid dispersion which exhibits inhibited crystallization." (Doc. 51
at 6.) Defendant points out that "stable" has the same meaning as "stabilization" and
"stabilizing" and cites the '589 patent for the proposition that "stabilization" means "that
the non-crystalline form of rotigotine in a solid dispersion is maintained due to
preventing rotigotine from crystallization over a certain period of time under defined
conditions." (Doc. 1-1 at 10.) 1 The' 174 patent is a continuation of the '589 application
which does not include the two years and 25° C limitations. As Defendant points out,

1
  Defendant notes that in the Delaware litigation, Plaintiffs appeared to agree that "[a] method for
stabilizing rotigotine" was an express limitation that did not require construction and carried its
plain and ordinary meaning, and that Plaintiffs' alternatively proposed construction was: "A
method for inhibiting rotigotine crystallization[.]" (Doc. 51 at 3.) After filing this lawsuit in
Vermont, Plaintiffs notified the Delaware court that, in contradistinction to the position they took
in Delaware, in this case, their proposed claim construction incorporates additional temperature
and time requirements, specifically "at least 2 years at room temperature or temperatures not
exceeding 25° C[.]" Id. In non-binding dicta, the Delaware court observed that "Plaintiffs'
Vermont construction incorporates an embodiment disclosed in the specification" and that
"claims are not typically limited to the embodiments disclosed in the specification, even when
just one such embodiment (or type of embodiment) is disclosed." UCB, Inc. v. Actavis Labs. UT,
Inc., 2020 WL 599446, at *2 n.4 (D. Del. Feb. 7, 2020) (internal quotation marks omitted).
                                                 6
           Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 7 of 9




"unless otherwise compelled, ... the same claim term in the same patent or related
patents carries the same construed meaning." Omega Eng'g, Inc. v. Raytek Corp., 334
F.3d 1314, 1334 (Fed. Cir. 2003).
       Defendant further observes that the two-year and 25° C time and temperature
limitations are only one of several embodiments set forth in the entirety of the
specification for the '174 patent and that nothing in the prosecution history for the '174
patent suggests a special definition for "stable solid dispersion."
       "There is a heavy presumption that claim terms are to be given their ordinary and
customary meaning." Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1358 (Fed. Cir.
2017) (internal quotation marks omitted). However, '"the context of the surrounding
words of the claim also must be considered in determining the ordinary and customary
meaning' of terms in a claim." Wasica Fin. GmbH v. Cont'/ Auto. Sys., Inc., 853 F.3d
1272, 1288 (Fed. Cir. 2017) (quotingACTV, Inc. v. Walt Disney Co., 346 F.3d 1082,
1088 (Fed. Cir. 2003)). "The written description and other parts of the specification[] ...
may [therefore] shed contextual light on the plain and ordinary meaning[.]" Aventis
Pharm. Inc. v. Amino Chems. Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013).
       "[A] claim term is only given a special definition different from the term's plain
and ordinary meaning if the 'patentee ... clearly set[s] forth a definition of the disputed
claim term other than its plain and ordinary meaning."' Akamai Techs., Inc. v. Limelight
Networks, Inc., 805 F.3d 1368, 1375 (Fed. Cir. 2015) (omission and second alteration in
original). For the patentee's definition to apply, the patentee must "clearly express an
intent to redefine the term." Thorner v. Sony Comput. Entm 't Am. LLC, 669 F.3d 1362,
1365 (Fed. Cir. 2012) (internal quotation marks omitted).
       Plaintiffs' proposed claim construction seeks to "cherry-pick" by importing some,
but not all, limitations from the specification into the construction of "stable solid
dispersion," ignoring the following bolded portions of the specification:
       The term "stabilization" as used herein means that the non-crystalline form
       of rotigotine in a solid dispersion is maintained due to preventing rotigotine
       from crystallization over a certain period of time under defined conditions.
                                              7
           Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 8 of 9




       In particular, a stabilization of at least 2 years under storage at room
       temperature or temperatures not exceeding 25° C[] is intended. This means
       that degree of rotigotine crystallization in the solid dispersion should
       not exceed 10%, more preferably should not exceed 5%[,] and most
       preferably should not exceed 2% (all percentages used herein are by
       weight, unless provided otherwise), based on the initial amount of
       rotigotine in the solid dispersion after 24 months storage in a sealed
       container at room temperature.
(Doc. 1-1 at 10) (emphasis supplied).
       While the term "stabilization" in the specification in the '174 patent "is set off by
quotation marks-often a strong indication that what follows is a definition[,]"
Sinorgchem Co., Shandong v. Int'! Trade Comm 'n, 511 F.3d 1132, 1136 (Fed. Cir. 2007),
there is no clear intent to redefine "stabilization" so that it differs from the meaning set
forth in the '589 patent. Instead, the additional limitations Plaintiffs seek to import are
contained in a separate sentence prefaced by "[i]n particular," which, in tum, makes clear
that two years and 25° C are not fixed parameters, but only minimum and maximum
limits on the temperature and time conditions intended. (Doc. 1-1 at 10.) In other words,
a spectrum of room temperatures is intended provided they do not exceed 25° C just as
varying time limitations are intended provided they are at least two years. In this respect,
the additional limitations are not definitional in nature but merely describe conditions in
which "stabilization" can be expected to occur. Other conditions in which "stabilization"
may occur are set forth elsewhere in the specification. Plaintiffs offer no persuasive
explanation as to why only some of the limitations noted in the specification should be
imported into the construction of "stable solid dispersion," while others are omitted.
       "[L]imitations from the specification may [not] be read into the claims[,]" Comark
Commc 'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998), and "although the
specification often describes very specific embodiments of the invention, [courts] have
repeatedly warned against confining the claims to those embodiments." Phillips, 415 F.3d
at 1323.



                                               8
           Case 2:19-cv-00128-cr Document 95 Filed 05/08/20 Page 9 of 9




       In this case, the court finds that a POSA would understand that the plain and
ordinary meaning of "stable solid dispersion" is "a solid dispersion which exhibits
inhibited crystallization" because "[t]he construction that stays true to the claim language
and most naturally aligns with the patent's description of the invention will be, in the end,
the correct construction." Renishaw PLC v. Marposs Societa 'per Azioni, 158 F.3d 1243,
1250 (Fed. Cir. 1998). Not only is this construction supported by the language of the
claim itself, it is consistent with the entirety of the ' 174 patent and its prosecution history.
Defendant thus prevails in its proposed alternative claim construction.
                                       CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Delaware Decision's
determination that the preamble of claim 1 of the '589 patent, "a method for stabilizing
rotigotine," is nonlimiting and requires no construction. The court HEREBY
CONSTRUES "stable solid dispersion" in claim 1 of the' 174 patent in accordance with
its plain and ordinary meaning as "a solid dispersion which exhibits inhibited
crystallization."
SO ORDERED.                                                          (/-4
       Dated at Burlington, in the District of Vermont, this     3     day of May, 2020.




                                                9
